            Case 1:20-cv-04926-CM Document 39 Filed 03/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
                                                                            DECLARATION OF BRIAN
Jawaun Fraser,                                                              FRANCOLLA

                                                             Plaintiff,

                              -against-                                     20 CV 4926 (CM)

The City of New York, Undercover Officer Number 84,
Detective Matthew Regina, and Detective Jason Deltoro,
Individually and as Members of the New York City Police
Department,
                                           Defendants.

----------------------------------------------------------------------- x


                 BRIAN FRANCOLLA, an attorney duly admitted to practice in the State of New

York, declares under penalty of perjury and pursuant to 28 U.S.C. § 1746, that the following is

true and correct:

                 1. I am a Senior Counsel in the office of James E. Johnson, Corporation

Counsel of the City of New York, attorney for defendants City of New York, Undercover

Officer Number 84, Detective Regina, and Detective Deltoro.                     As such, I am familiar

with the facts and circumstances of this action. I make this declaration in further support of

defendants’ motions for partial judgment on the pleadings pursuant to Rule 12(c).                   In

support of their motions defendants submit the exhibit described below.

                 2. Annexed hereto as Exhibit “A” is a true and correct copy of an affidavit filed

by plaintiff’s appellate attorney, Jacqueline Meese-Martinez, Esq., in support of post-conviction

relief.
        Case 1:20-cv-04926-CM Document 39 Filed 03/22/21 Page 2 of 2




Dated: New York, New York                JAMES E. JOHNSON
       March 22, 2021                    CORPORATION COUNSEL OF THE CITY OF NEW YORK
                                         Attorney for Defendants
                                         100 Church Street
                                         New York, New York 10007
                                         (212) 356-3527

                                                         /s/
                                         By:
                                               Brian Francolla
                                               Senior Counsel
                                               Special Federal Litigation Division
cc:   Matthew Wasserman, Esq. (by ECF)
      Law Offices of Joel B. Rudin
      152 West 57th Street, 8th Floor
      New York, New York 10019

      Haran Tae, Esq. (by ECF)
      Law Offices of Joel B. Rudin
      152 West 57th Street, 8th Floor
      New York, New York 10019

      Joel Barry Rudin, Esq. (by ECF)
      Law Offices of Joel B. Rudin
      200 West 57th Street, Suite 900
      New York, New York 10019




                                          -2-
